Exhibit 10.1

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR EMPLOYEES

UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

2004 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:                                     

No. of Option Shares:                                 

Option Exercise Price per Share: $             

                          [FMV]

Grant Date:                     

Expiration Date:                     

Pursuant to the Boston Private Financial Holdings, Inc. 2004 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Boston Private
Financial Holdings, Inc. (the “Company”) hereby grants to the Optionee named
above, who is an Employee as defined in the Plan, an option (the “Stock Option”)
to purchase on or prior to the Expiration Date specified above all or part of
the number of shares of Common Stock, par value $1.00 per share (the “Stock”) of
the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the Plan.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated:

 

Number of
Option Shares Exercisable

   Exercisability Date      

In the event of (i) the termination of the Optionee’s service as an employee of
the Company because of the Optionee’s death, disability or retirement, or (ii) a
Change of Control of the Company as defined in Section 16 of the Plan, this
Stock Option shall become immediately exercisable in full, whether or not
exercisable at such time. Once exercisable, this Stock Option shall continue to
be exercisable at any time or times prior to the close of business on the
Expiration Date, subject to the provisions hereof and of the Plan.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give notice to the Administrator or its designated representative,
of his or her election to purchase some or all of the Option Shares purchasable
at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above. Payment instruments will be received subject to collection.

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations. In the event the Optionee chooses to pay the purchase
price by delivery of previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the Optionee upon the
exercise of the Stock Option shall be net of the Shares attested to.

(b) Certificates for shares of Stock purchased upon exercise of this Stock
Option shall be issued and delivered to the Optionee upon compliance to the
satisfaction of the Administrator with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Administrator as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this Stock Option unless and until this Stock Option
shall have been exercised pursuant to the terms hereof, the Company shall have
issued and delivered the shares to the Optionee, and the Optionee’s name shall
have been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination. If the Optionee ceases to be a Employee of the Company or any of
its Subsidiaries, the period within which to exercise the Stock Option may be
subject to earlier termination as set forth below.

(a) Termination For Cause. If the Optionee ceases to be an Employee for Cause,
any Stock Option held by the Optionee shall terminate immediately and be of no
further force and effect. For purposes hereof, “Cause” shall mean a vote by the
Board resolving that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction or indictment of or plea of nolo contendere by the
Optionee to a felony or a crime involving moral turpitude; or (iii) any material
misconduct or willful and deliberate non-performance (other than by reason of
disability) by the Optionee of the Optionee’s duties to the Company.

(b) Termination by Reason of Death. If the Optionee ceases to be an Employee by
reason of death, any Stock Option held by the Optionee may be exercised by his
or her legal representative or legatee for a period of 24 months from the date
of death.

(c) Termination by Reason of Retirement. If the Optionee ceases to be an
employee by reason of Retirement (as defined in Section 1 of the Plan), any
Stock Option held by the Optionee may be exercised for a period of 24 months
from the date of termination or until the Expiration Date, if earlier.

(d) Other Termination. If the Optionee ceases to be an Employee for any reason
other than Cause, death or retirement as provided above, any Stock Option held
by the Optionee may be exercised for a period of 30 days from the date of
termination or until the Expiration Date, if earlier.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Optionee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b) This Stock Option does not confer upon the Optionee any rights with respect
to continuance as an Employee.

(c) Pursuant to Section 14 of the Plan, the Committee may at any time amend or
cancel any outstanding portion of this Stock Option, but no such action may be
taken which adversely affects the Optionee’s rights under this Agreement without
the Optionee’s consent.

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

By:

 

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                     

 

 

Optionee’s Signature

 

Optionee’s name and address:

 

 

 

 

 

 